Title: To George Washington from Timothy Pickering, 8 February 1799
From: Pickering, Timothy
To: Washington, George

 

Sir,
Philadelphia February 8. 1799

It will give you additional pleasure to learn that such is the increased and increasing respectability of the U. States among the European powers—that from being viewed with indifference & even contempt, our friendship and commerce are courted.
The Russian minister at London has suggested to Mr King that a Commercial treaty with the U. States would be agreeable to the Emperor Paul; and added, That this would be a favourable time to negociate a commercial treaty with the Ottoman Porte; and that Russia would afford to the U. States all its aid to accomplish it. Lord Grenville has given the like assurance of aid on the part of Great Britain.
In consequence of these overtures, Mr King has just been appointed to negociate at London a Commercial treaty with Russia: and Mr Smith has been this day nominated to negociate a commercial treaty with the Porte. The former will create no expense; and the latter very little expence, besides the presents customary and indispensable in treating with the Eastern Powers; but which a few voyages of our vessels up the Levant will abundantly compensate. These presents I cannot ascertain. Mr Liston informs me that a new British minister to the Porte gives in presents £3000 sterling among the various officers. Ours must be accompanied with Treaty presents: but I conclude from the best information attainable here, that the whole will not exceed forty or fifty thousand dollars: & once made, the treaty will last forever: the expence may perhaps not amount to more tha[n] half of one of those sums.
Mr Smith will proceed from Lisbon—and no successor will be appointed to him at that court. The Chevalier de Freire has obtained leave of absence from the U.S.—and will no more return. This circumstance will comport very well with the vacancy we shall make at Lisbon.
Another striking proof of our National importance I must not omit: Mr Pitt has made to Mr King a proposition which implies an opinion, that in certain articles (sugar & coffee in particular) Great Britain & the U. States may regulate the commerce of Europe. The subject had not been fully investigated: facts were sought for. But the idea presented by Mr Pitt, whether it shall ever become a reality or not, demonstrates our commercial and even

our political importance. I have the honor to be with great respect Sir, your obt servant

Timothy Pickering

